DETAILED ACTION
Claims 1-15 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 18, 2021 has been entered and considered by the examiner. By the amendment, claims 1-4, 6-8 and 13 are amended. 

Response to Arguments
4.           Following Applicants arguments, the 101 rejection of the claims is still Maintained.
5.           Following Applicants arguments, the 103 rejection of the claims is still Maintained. 


Response to 35 USC 101 arguments

6.        Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive since the claim 1 recites an abstract idea in the form of a mental process and claim 1 fails to integrates into the practical application nor amount to significantly more than the judicial exception.
Regarding applicant’s arguments on page 6-7
Claims 1-15 were rejected under 35 U.S.C. §101 as directed to a judicial exception to patentability, and specifically to an abstract idea “that could be performed in the human mind or with the aid of pencil and paper.” Applicants respectfully traverse the rejection. As an initial matter, claims 1-6 now recite that the method is performed by an apparatus, claims 7-12 now recite that a processor performs the claimed 
 
7.         Examiner’s response
The applicant has not explained why the steps as claimed cannot be reasonably performed in the human mind or with the aid of pencil and paper. The examiner consider the amended claims still a mental process that can be performed in the human mind but for the recitation of generic computer components. This claim limitations were directed to mental processes because the steps were recited at a high level of generality and merely used computers as a tool to perform the mental processes. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind. The computing devices recited at a high-level of generality (i.e., as a generic computer performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims here recites only the data manipulation and do not provide a 



Response to prior art arguments
8.             Applicant’s arguments with respect to 103 rejection were fully considered but unpersuasive. Applicant argues with the following point.
Regarding Applicant’s arguments on page 7-8
Regarding independent claims 1, 7, and 13, the references do not disclose all the features of these claims as now amended. For example, the references do not teach or suggest generating a disaster connection scenario comprising one or more predicted disasters by applying a regional characteristic and a causal connection between the disasters to the disaster-related information, each predicted disaster is caused by the type of disaster or by another of the predicted disasters. Chou discloses generating scenarios including compound disasters. Chou, §4.1. However, Chou does not disclose that each disaster in the scenario has a causal connection to another disaster in the scenario. For example, the compound disaster scenarios of Chou include disasters with no causal connection: the scenarios in FIG. 7 each include one of eight 

Examiner’s response
Examiner disagrees and points Applicant to the sections cited in previous office action see HU reference page 1397-1399 Section 4.1 Compound-disaster scenarios -During typhoon and flood scenario simulations, this study adopted rainfall rates of 350 mm/24 h, 450 mm/24 h, and 600 mm/24 h to identify flood areas with flood depths 30 and C50 cm. Additionally, eight earthquake events that could be caused by three faults surrounding Taipei City (i.e., the Ilan off-coast fault, the Shanchiao fault, and the Southern Taipei subduction zone) were integrated, generating 48 compound-disaster scenarios (Fig. 7). Fig 7 illustrates the two different disaster connection (earthquake and flood). Event I through VIII illustrates the earthquake events (first scenario event) that caused by three faults surrounding Taipei City (i.e., the Ilan off-coast fault, the Shanchiao fault, and the Southern Taipei subduction zone). And the second scenario event is the flood caused by different rainfall rates with the floor depths. From figure 7, it is has illustrated the first scenario event I (earthquake) generated 8 compound-disaster scenarios by integrating with the second scenarios event i.e. flood. Under the broadest reasonable sense, the examiner consider the casual connection is the combination (or integration) between two or more disasters and generating the compound-disaster scenarios when two or more disasters are integrated.





Claim Rejections - 35 USC §101
9.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
10.       Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
Federal Register / Vol. 79, No. 241 / Tuesday, December 16, 2014 / Rules and Regulations
(Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-6 are directed to method or process, which falls on the one of the statutory category.
Claims: 7-15 are directed to apparatus or system or machine which falls on the one of the statutory category.
 (Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites: 
a method of predicting a spread of a disaster, by an apparatus for predicting the spread of the disaster using a scenario, the method comprising:
determining a regional characteristic corresponding to the type of disaster and the regional information:
generating a disaster-connection scenario including one more predicted disasters by applying the regional characteristic and a causal connection between disasters to the disaster-related information;
performing disaster modeling on each of the predicted disasters that make up the disaster-connection scenario; and
predicting a spread of multiple disasters by integrating results of the disaster modeling, wherein each predicted disaster is caused by the type of disaster or by another of the predicted disasters.


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) only recites the additional elements of receiving disaster-related information including a type of disaster and regional information. The step of receiving disaster-related information is recited at a high level of generality (i.e., as a general means of gathering disaster data), and amounts to mere data gathering. (See MPEP 2106.05(g)). A apparatus for predicting a spread of a disaster using a scenario is no more than generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05 (h)).  The claim is directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. An apparatus for predicting a spread of a disaster using a scenario is more generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05 (h)) which does not provide the inventive concept.  The step of receiving disaster-related information including a type of disaster and regional information is recited at a high level of generality (i.e., as a general means of gathering disaster data for use), and amounts to mere data gathering that is found to be insignificant extra-solution activity and cannot contribute an inventive concept (See MPEP 2106.05(g). Thus, claim 1 is not patent eligible.


Claim 2 further recites wherein generating the disaster-connection scenario comprises checking a past disaster scenario history. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Thus, claim 2 is directed to the abstract idea. 
Claim 2 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 3 further recites wherein performing the disaster modeling comprises:
performing natural disaster modeling; and performing social disaster modeling.
 Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Thus, claim 3 is directed to the abstract idea. 
Claim 3 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 4 further recites wherein performing the disaster modeling comprises checking a past history for each disaster. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Thus, claim 4 is directed to the abstract idea. 
Claim 4 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 5 recites storing a result of the generated disaster-connection scenario, a result of performing the disaster modeling, and a result of performing integrated multi-disaster modeling. These limitations is recited at a high level of generality (i.e., as a general means of storing disaster data for use), and amounts to mere data gathering that is found to be insignificant extra-solution activity and cannot contribute an inventive concept (See MPEP 2106.05(g). Claim 5 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 5 is not patent eligible.


Claim 6 further recites providing the result of predicting the spread of the multiple disasters as a visual screen. This limitations is the post solution activity that is not integrated into the claim as a whole. Thus, the claim does not amount to an inventive concept since the activity is well-understood or conventional. Claim 6 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 6 is not patent eligible.

Regarding claim 7
 (Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 7 recites: 
determine a regional characteristic corresponding to the type of disaster and the regional information:
generate a disaster-connection scenario including one more predicted disasters by applying the regional characteristic and a causal connection between disasters to the disaster-related information;
perform disaster modeling on each of the predicted disasters that make up the disaster-connection scenario; 


Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) only recites the additional elements an apparatus for predicting a spread of a disaster using a scenario, the apparatus comprising:
receive disaster-related information including a type of disaster and regional information;( It is recited at a high level of generality (i.e., as a general means of gathering disaster data), and amounts to mere data gathering. (See MPEP 2106.05(g))
a storage to store a result of predicting a spread of the disaster. (It is recited at a high level of generality (i.e., as a general means of storing disaster data), and amounts to mere data gathering. (See MPEP 2106.05(g))
and the additional elements of processor and storage are recited at a high level of generality and amount to no more than mere instructions to apply the exception using a generic computer component. Hence, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f))). An apparatus for predicting a spread of a disaster using a scenario is more generally linking the use of the judicial 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of receiving disaster-related information including a type of disaster and regional information and a storage to store a result of predicting a spread of the disaster is recited at a high level of generality (i.e., as a general means of gathering disaster data for use), and amounts to mere data gathering that is found to be insignificant extra-solution activity and cannot contribute an inventive concept (See MPEP 2106.05(g). The processor and storage are recited at a high level of generality and amount to no more than mere instructions to apply the exception using a generic computer component. Hence, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f))). An apparatus for predicting a spread of a disaster using a scenario is more generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05 (h)) which does not provide the inventive concept.  Thus, claim 7 is not patent eligible.


Claim 8 recites provide the result of predicting the spread of the multiple disasters as a visual screen. This limitations is the post solution activity that is not integrated into the claim as a whole. Thus, the claim does not amount to an inventive concept since the activity is well-understood or conventional. Claim 8 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 8 is not patent eligible.


Claim 9 recites wherein the storage unit comprises: a scenario history database (DB) storing a result of the disaster-connection scenario; an individual disaster history database (DB) storing a history for each disaster; and a disaster spread prediction result database (DB) the result of predicting the spread of the multiple disasters. These limitations is recited at a high level of generality (i.e., as a general means of storing disaster data for use), and amounts to mere data gathering that is found to be insignificant extra-solution activity and cannot contribute an inventive concept (See MPEP 2106.05(g). Claim 9 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 9 is not patent eligible.


Claim 10 recites wherein the storage unit comprises a region coefficient database (DB) storing the regional characteristic. These limitations is recited at a high level of generality (i.e., as a general means of storing disaster data for use), and amounts to mere data gathering that is found to be insignificant extra-solution activity and cannot contribute an inventive concept (See MPEP 2106.05(g). Claim 10 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 10 is not patent eligible.


Claim 11 recites wherein the information receiving unit comprises a user interface (UI) receiving the disaster-related information from the user. These limitations is recited at a high level of generality (i.e., as a general means of gathering disaster data through user interface), and amounts to mere data gathering that is found to be insignificant extra-solution activity (See MPEP 2106.05(g). User interface is recited at a high level of generality and amount to no more than mere instructions to apply the exception using a generic computer component Claim 11 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 11 is not patent eligible.

Claim 12 recites receiving    unit comprises a wireless communication unit receiving the disaster-related information from a remote user. These limitations is recited at a high level of generality (i.e., as a general means of gathering disaster data), and amounts to mere data gathering that is found to be insignificant extra-solution activity (See MPEP 2106.05(g). Claim 12 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 12 is not patent eligible.


Regarding claim 13
 (Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 7 recites: 
a server for predicting multiple disasters, the server being configured to:
determine a regional characteristic corresponding to the type of disaster and the regional information:
generate a disaster-connection scenario including one more predicted disasters by applying the regional characteristic and a causal connection between disasters to the disaster-related information;
perform disaster modeling on each of the predicted disasters that make up the disaster-connection scenario; 
predict a spread of the multiple disasters by integrating results of the disaster modeling; and
transmit a result of prediction to the user terminal, wherein each predicted disaster is caused by the type of disaster or by another of the predicted disasters.

Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic computer components. If a claim 

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) only recites the additional elements a system for predicting a spread of a disaster using a scenario, the system comprising: a user terminal providing disaster-related information via a wired/wireless communication unit. A user terminal providing disaster-related information via a wired/wireless communication unit is recited at a high level of generality (i.e., as a general means of gathering disaster data), and amounts to mere data gathering (See MPEP 2106.05(g)). The additional elements of receive disaster-related information including a type of disaster and regional information is recited at a high level of generality (i.e., as a general means of gathering disaster data), and amounts to mere data gathering. (See MPEP 2106.05(g)) The additional elements of server, wire/wireless communication unit and user terminal are recited at a high level of generality and amount to no more than mere instructions to apply the exception using a generic computer component. Hence, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f))). A system for predicting a spread of a disaster using a scenario is no more than generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05 (h)).  The claim is directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of a user terminal providing disaster-related 

Claim 14 recites wherein the server for predicting the multiple disasters comprises a database therein, the database storing the disaster-connection scenario and the results of the disaster modeling that are generated by the server for predicting the multiple disasters. These limitations is recited at a high level of generality (i.e., as a general means of storing disaster data), and amounts to mere data gathering that is found to be insignificant extra-solution activity (See MPEP 2106.05(g). Claim 14 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 14 is not patent eligible.

Claim 15 recites wherein a database, which stores the disaster-connection scenario and the results of    the disaster modeling that are generated by the server for predicting the multiple disasters, is provided in an external organization that is capable of wired/wireless communication with the server for predicting the multiple disasters. This limitations is the post solution activity that is not integrated into the claim as a whole. Thus, the claim does not amount to an inventive concept since the activity is well-understood or conventional. Claim 15 therefore, when taken as a whole does not integrate the judicial 



Claim Rejections - 35 USC § 103
11.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.           Claims 1-14 are  rejected under 35 U.S.C. 103 as being unpatentable over HU (PUB NO: CN-101634721-A) in view of Chou et al., (NPL-1 -“Integrating the geographic information system and .

Regarding claim 1
Hu teaches a method of predicting a spread of a disaster,  by an apparatus for predicting the spread of the disaster, using a scenario, (see page 6 The typhoon and storm surge prediction data database includes storing water regime data and forecast data during each typhoon, and storing forecast data for 6‐hour, 12‐ hour, and 24‐hour typhoon path during each typhoon; The neural network prediction server is a neural network prediction server based on Matlab, and the server is connected to the WEB server through CGI extension. The WEBGIS graphic display system graphically displays data in the database system, including typhoon multipath display, typhoon thematic map display and data display. The typhoon thematic map shows that tropical cyclones are divided into six classes according to the maximum wind force near the center of the ground, and each class is represented by a different color)

Examiner note: Examiner consider the method of predicting using scenario is the forecast data for 6‐hour, 12‐ hour, and 24‐hour typhoon path during each typhoon. The spread of disaster is the typhoon path for 6-hour, 12-hour and 24-hour. 

the method comprising:
receiving disaster-related information including a type of disaster and regional information; (see page 7 -As shown in Figure 1, a typhoon and flood intelligent warning system based on historical data includes a database system 1, neural network prediction server 2 WEB server 4 receives the prediction request data of the user client. see also page 11 Base map data -The electronic map data necessary for displaying the typhoon path was collected and processed. ①Basic electronic map: Including global latitude and longitude grid (interval between 1° and 5°), world administrative divisions, Chinese 

Examiner note: Examiner consider regional related information of the typhoon as the disaster related information. 
determining a regional characteristics corresponding to the type of disaster and the regional information; (see page 11-12-②Remote sensing image: As a new method of data update, remote sensing has the characteristics of intuitive image, timely and abundant information. It mainly collected global TM satellite remote sensing images. The system implementation of this embodiment: 1. Typhoon and water regime data display the collected typhoon data, water regime data and forecast data will be built into a database, which will be displayed in a visual way with a geographic information system and displayed in an intuitive form. See also 1) Multi‐path display 2) Typhoon thematic map display and 3) Data display))
and
predicting a spread of multiple disasters by integrating results of the disaster modeling, wherein each predicted disaster is caused by the type of disaster or by another of the predicted disasters. (see page 10- Typhoon and storm surge forecast data- A database will be established based on the predicted 24h typhoon data and typhoon water increase information calculated by the neural network for easy display and statistics. Divided into two tables for storage: Storage Table 1: The table named YubaoChaowei stores the water regime data and system forecast data during each typhoon, including the corresponding astronomical high tide, measured high tide and system forecasted typhoon water increase data. Storage table 2: The table named YubaoTaifeng stores the system's forecast information of 6‐hour, 12‐hour, and 24‐hour typhoon path during each typhoon, including north latitude, east longitude, central pressure, near‐central wind, wind speed, moving speed, and moving direction. 


Examiner note: Examiner consider the Storage table 2 YubaoTaifeng stores the forecast data of 6‐hour, 12‐hour, and 24‐hour typhoon path during each typhoon [corresponds to the predicting of the multiple typhoons path]. Under the broadest reasonable sense, the Examiner consider the neural network for predicting the each typhoon path by integrating the results of historical data [corresponds to the results of the disaster modeling].

However, HU does not teach 
generating a disaster-connection scenario including one or more predicted disasters by applying a regional characteristic and a causal connection between disasters to the disaster-related information; 
performing disaster modeling on each of the predicted disasters that make up the disaster-connection scenario.

In the related field of invention, Chou teaches 
generating a disaster-connection scenario including one or more predicted disasters by applying a regional characteristic and a causal connection between disasters to the disaster-related information;(see page 1397-1399 Section 4.1 Compound-disaster scenarios -During typhoon and flood scenario simulations, this study adopted rainfall rates of 350 mm/24 h, 450 mm/24 h, and 600 mm/24 h to identify flood areas with flood depths 30 and C50 cm. Additionally, eight earthquake events that could be caused by three faults surrounding Taipei City (i.e., the Ilan off-coast fault, the Shanchiao fault, and the Southern Taipei subduction zone) were integrated, generating 48 compound-disaster scenarios (Fig. 7).

    PNG
    media_image1.png
    587
    820
    media_image1.png
    Greyscale


Examiner note: NPL-1 also teaches disaster related information. Examiner consider rainfall/typhoon rate as the disaster related information and flood depth across the administrative district in Taipei City as the regional characteristic since it is based on floor depth for each administrative district.  And fig 7 shows the compound disaster scenarios by applying a regional characteristic and connection between disasters to the disaster-related information; 

performing disaster modeling on each of the predicted disasters that make up the disaster-connection scenario; (See page 1406-1410 Section 5.1 Data collection and fig 15-16 Compound-disaster scenarios encompassed 456 villages in Taipei’s 12 administrative districts, with a total of 21,888 scenario simulation data, which were subsequently used to establish the input–output data mining prediction 
    PNG
    media_image2.png
    764
    790
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intelligent early warning system for typhoon and flood as disclosed by HU to include generating a disaster-connection scenario including one or more predicted disasters by applying a regional characteristic and a causal connection between disasters to the disaster-related information and performing disaster modeling on each of the predicted disasters that make up the as taught by Chou in the system of HU in order the to predict the number of displaced people due to the disaster (such as debris flow, flood, earthquake and more) in the various administrative districts using compound –disaster scenarios and predictive modeling. Finally, conclusions and recommendations are provided for making disaster prevention and relief decisions simultaneously concerning earthquakes and flooding. (Abstract, Chou)


Regarding claim 2
HU does not explicitly teach wherein generating the disaster-connection scenario comprises checking a past disaster scenario history. 
However, Chou further teaches wherein the generating of the disaster-connection scenario comprises checking a past disaster scenario history. (See section 4 page 1397-Taipei City has typically experienced natural disasters such as typhoons, floods, debris flows, and earthquakes. This study summarized possible compound disasters based on historical disaster records and trends in climate change to conduct scenario analysis for refugees as well as shelter capacity assessment)


Regarding claim 3
HU does not teach wherein the performing of the disaster modeling comprises:
performing natural disaster modeling;  and performing social disaster modeling.
However, Chou further teaches wherein the performing of the disaster modeling comprises:
performing natural disaster modeling;  and performing social disaster modeling
(See page 402 section 4.2.2 -As the Shanchiao fault poses the greatest threat to the Taipei Basin, we hypothesized a compound-disaster scenario with an accumulated rainfall of 450 mm/24 h and Event 4, which is a Shanchiao fault earthquake with a PGA of 0.32 g. This case was adopted for analyzing the effect of a compound disaster. In using GIS spatial analysis, the potential number of displaced people was 
    PNG
    media_image3.png
    413
    772
    media_image3.png
    Greyscale


Examiner note: Examiner consider flood percentage and PGA as the natural disaster and the number of displaced people/total number of people affected due to PGA and flood as the social disaster data which is are used to establish the input–output data mining prediction model.



Regarding Claim 4
HU further teaches wherein performing the disaster modeling comprises checking a past history for each disaster. (See abstract and page 8- the neural network prediction server is used to process the historical data to obtain prediction data which is then stored in the database system and the neural 


Regarding claim 5
HU further teaches storing a result of the generated disaster-connection scenario, a result of performing the disaster modeling, and a result of performing integrated multi-disaster modeling. (See fig 1 and page 7-database system 1, neural network prediction server 2, WEBGIS graphic display system 3, and WEB for storing historical data, forecast data, and GIS base map data.)

Examiner note: Examiner consider database system 1 has multiples tables which stores the a result of the generated disaster-connection scenario, a result of performing the disaster modeling, and a result of performing integrated multi-disaster modeling.


Regarding claim 6
HU further teaches providing the result of predicting the spread of the multiple disasters as a visual screen. (See page 8 and fig 1(WEBGIS graphic display system 3) - the WEBGIS graphic display system graphically displays the data in the database system, including typhoon multi‐ path display, typhoon thematic map display and data display; the typhoon multi‐path display is displayed by WEBGIS graphics. The display system accesses the database system and generates the typhoon path according to the data; the typhoon thematic map shows that the tropical cyclone is divided into six levels according to the maximum wind force near the center ground, and each level is represented by a different color; the data is displayed as Typhoon data and water regime data are displayed in tabular form)



Regarding claim 7
 HU teaches an apparatus for predicting a spread of a disaster using a scenario, (see page 6 The typhoon and storm surge prediction data database includes storing water regime data and forecast data during each typhoon, and storing forecast data for 6‐hour, 12‐ hour, and 24‐hour typhoon path during each typhoon; The neural network prediction server is a neural network prediction server based on Matlab, and the server is connected to the WEB server through CGI extension. The WEBGIS graphic display system graphically displays data in the database system, including typhoon multipath display, typhoon thematic map display and data display. The typhoon thematic map shows that tropical cyclones are divided into six classes according to the maximum wind force near the center of the ground, and each class is represented by a different color)

Examiner note: Examiner consider the method of predicting using scenario is the forecast data for 6‐hour, 12‐ hour, and 24‐hour typhoon path during each typhoon. The spread of disaster is the typhoon path for 6-hour, 12-hour and 24-hour. 

the apparatus comprising:
at least one processor, a storage to store a result of predicting a spread of the disaster. (See page 6-7 and fig 1- this embodiment uses the ArcIMS graphic display platform. The geographic information system (GIS) is supported by computer hardware and software systems to collect, store, manage, and calculate relevant geographical distribution data in the entire or part of the Earth's surface (including the atmosphere) space. As shown in Figure 1, a typhoon and flood intelligent warning system based on historical data includes a database system 1, neural network prediction server 2, WEBGIS graphic display system 3, and WEB for storing historical data, forecast data, and GIS base map data. Server 4. The neural network prediction server 2 processes historical data to obtain prediction data and stores it in the database 

Examiner note:  Under the broadest reasonable sense, the examiner consider neural network prediction server 2 to predict the multiple typhoon path (or disaster) and stores the prediction data of the multiple typhoon in the database system 1. 

receive the disaster-related information from a user including a type of disaster and regional information; (see page 7 -As shown in Figure 1, a typhoon and flood intelligent warning system based on historical data includes a database system 1, neural network prediction server 2 WEB server 4 receives the prediction request data of the user client see also page 11 Base map data -The electronic map data necessary for displaying the typhoon path was collected and processed. ①Basic electronic map: Including global latitude and longitude grid (interval between 1° and 5°), world administrative divisions, Chinese administrative division maps (including provincial boundaries, prefecture‐level cities or regions, counties or county‐level cities, provincial capital cities, and important coastal cities), railways, rivers, lakes.

Examiner note: Examiner consider regional related information of the typhoon as the disaster related information. 


determining a regional characteristics corresponding to the type of disaster and the regional information; (see page 11-12-②Remote sensing image: As a new method of data update, remote sensing has the characteristics of intuitive image, timely and abundant information. It mainly collected global TM satellite remote sensing images. The system implementation of this embodiment: 1. Typhoon and water regime data display the collected typhoon data, water regime data and forecast data will be built into a 

predict a spread of multiple disasters by integrating results of the disaster modeling, wherein each predicted disaster is caused by the type of disaster or by another of the predicted disasters.  (see page 10- Typhoon and storm surge forecast data- A database will be established based on the predicted 24h typhoon data and typhoon water increase information calculated by the neural network for easy display and statistics. Divided into two tables for storage: Storage Table 1: The table named YubaoChaowei stores the water regime data and system forecast data during each typhoon, including the corresponding astronomical high tide, measured high tide and system forecasted typhoon water increase data. Storage table 2: The table named YubaoTaifeng stores the system's forecast information of 6‐hour, 12‐hour, and 24‐hour typhoon path during each typhoon, including north latitude, east longitude, central pressure, near‐central wind, wind speed, moving speed, and moving direction. 
Examiner note: Examiner consider the Storage table 2 YubaoTaifeng stores the forecast data of 6‐hour, 12‐hour, and 24‐hour typhoon path during each typhoon [corresponds to the predicting of the multiple typhoons path]. Under the broadest reasonable sense, the Examiner consider the neural network for predicting the each typhoon path by integrating the results of historical data [corresponds to the results of the disaster modeling].
  

However, HU does not teach 
generate a disaster-connection scenario including one or more predicted disasters by applying a regional characteristic and a causal connection between disasters to the disaster-related information and 
perform disaster modeling on each of the predicted disasters that make up the disaster-connection scenario.
In the related field of invention, Chou teaches
generate a disaster-connection scenario including one or more predicted disasters by applying a regional characteristic and a causal connection between disasters to the disaster-related information; (see page 1397-1399 Section 4.1 Compound-disaster scenarios -During typhoon and flood scenario simulations, this study adopted rainfall rates of 350 mm/24 h, 450 mm/24 h, and 600 mm/24 h to identify flood areas with flood depths 30 and C50 cm. Additionally, eight earthquake events that could be caused by three faults surrounding Taipei City (i.e., the Ilan off-coast fault, the Shanchiao fault, and the Southern Taipei subduction zone) were integrated, generating 48 compound-disaster scenarios (Fig. 7).

    PNG
    media_image1.png
    587
    820
    media_image1.png
    Greyscale

Examiner note: NPL-1 also teaches disaster related information. Examiner consider rainfall/typhoon rate as the disaster related information and flood depth across the administrative district in Taipei City as the regional characteristic since it is based on floor depth for each administrative district.  And fig 7 shows the compound disaster scenarios by applying a regional characteristic and connection between disasters to the disaster-related information. 


perform disaster modeling on each of the predicted disasters that make up the disaster-connection scenario.(See page 1406-1410 Section 5.1 Data collection and fig 15-16 Compound-disaster scenarios encompassed 456 villages in Taipei’s 12 administrative districts, with a total of 21,888 scenario simulation data, which were subsequently used to establish the input–output data mining prediction model. Figure 15 shows the model construction process.
    PNG
    media_image2.png
    764
    790
    media_image2.png
    Greyscale


disclosed by HU to include generate a disaster-connection scenario including one or more predicted disasters by applying a regional characteristic and a causal connection between disasters to the disaster-related information and perform disaster modeling on each of the predicted disasters that make up the disaster-connection scenario as taught by Chou in the system of HU in order the to predict the number of displaced people due to the disaster (such as debris flow, flood, earthquake and more) in the various administrative districts using compound –disaster scenarios and predictive modeling. Finally, conclusions and recommendations are provided for making disaster prevention and relief decisions simultaneously concerning earthquakes and flooding. (Abstract, Chou)

. 
Regarding claim 8
HU further teaches provide the result of predicting the spread of the multiple disasters as a visual screen. (See page 8 and fig 1(WEBGIS graphic display system 3) - the WEBGIS graphic display system graphically displays the data in the database system, including typhoon multi‐ path display, typhoon thematic map display and data display; the typhoon multi‐path display is displayed by WEBGIS graphics. The display system accesses the database system and generates the typhoon path according to the data; the typhoon thematic map shows that the tropical cyclone is divided into six levels according to the maximum wind force near the center ground, and each level is represented by a different color; the data is displayed as Typhoon data and water regime data are displayed in tabular form)


Regarding claim 9
HU further teaches wherein the storage unit comprises: a scenario history database (DB) storing a result of the disaster-connection scenario; an individual disaster history database (DB) storing a history for each disaster; and a disaster spread prediction result database (DB) the result of predicting the spread of the multiple disasters. (See page 7-As shown in Figure 1, a typhoon and flood intelligent warning system based on historical data includes a database system 1, neural network prediction server 2, WEBGIS graphic display system 3, and WEB for storing historical data, forecast data, and GIS base map data. The said database system includes historical typhoon and water regime data database, typhoon and storm surge prediction data database, and GIS base map data database)

Examiner note:  Under the broadest reasonable sense, the examiner consider database system 1(or storage unit) has multiples database.  Examiner consider GIS base map data base as the scenario history database (DB) storing a result of the disaster-connection scenario; historical typhoon and water regime data database as an individual disaster history database (DB) storing a history for each disaster; and typhoon and storm surge prediction data database as a disaster spread prediction result database (DB) the result of predicting the spread of the multiple disasters. 


Regarding claim 10
HU further teaches wherein the storage unit comprises a region coefficient database (DB) storing the regional characteristic. (See page 7-As shown in Figure 1, a typhoon and flood intelligent warning system based on historical data includes a database system 1. And see page 11 Base map data-The said database system includes historical typhoon and water regime data database, typhoon and storm surge prediction data database, and GIS base map data database. And see page 11 Base map data- The electronic map data necessary for displaying the typhoon path was collected and processed. ①Basic electronic map: Including global latitude and longitude grid (interval between 1° and 5°), world administrative divisions, Chinese administrative division maps (including provincial boundaries, prefecture‐level cities or regions, counties or county‐level cities, provincial capital cities, and important coastal cities ), railways, rivers, lakes)
Examiner note: Examiner consider the GIS base map database as the region coefficient database storing the regional information such as global latitude, administrative division maps.


Regarding claim 11
HU further teaches wherein the information receiving unit comprises a user interface (UI) receiving the disaster-related information from the user. (See page 7 - The WEBGIS graphic display system 3 graphically displays the data in the database system and passes the WEB server 4 Publish, the WEB server 4 receives the prediction request data of the user client, and displays the corresponding prediction result to the user in the form of WEB. See also page 9- As the latest generation of WebGIS software of ESRI, ArcIMS has mature products, simple wizard‐ based interface, powerful intelligent client)



Regarding claim 12
HU further teaches receiving unit comprises a wireless communication unit receiving the disaster-related information from a remote user. (See page 11 - The electronic map data necessary for displaying the typhoon path was collected and processed. ②Remote sensing image: As a new method of data update, remote sensing has the characteristics of intuitive image, timely and abundant information. It mainly collected global TM satellite remote sensing images.)

Examiner note: Examiner consider satellite as the wireless communication unit receiving the disaster related information (typhoon path in images) from a remote user using remote sensing procedure.


Regarding claim 13
HU teaches a system for predicting a spread of a disaster using a scenario, (see page 6 The typhoon and storm surge prediction data database includes storing water regime data and forecast data during each typhoon, and storing forecast data for 6‐hour, 12‐ hour, and 24‐hour typhoon path during each typhoon; The neural network prediction server is a neural network prediction server based on Matlab, and the server is connected to the WEB server through CGI extension. The WEBGIS graphic display system graphically displays data in the database system, including typhoon multipath display, typhoon thematic map display and data display. The typhoon thematic map shows that tropical cyclones are divided into six classes according to the maximum wind force near the center of the ground, and each class is represented by a different color)

Examiner note: Examiner consider the method of predicting using scenario is the forecast data for 6‐hour, 12‐ hour, and 24‐hour typhoon path during each typhoon. The spread of disaster is the typhoon path for 6-hour, 12-hour and 24-hour. 

the system comprising:

a user terminal providing disaster-related information via a wired/wireless communication unit (see page 7 - As shown in Figure 1, a typhoon and flood intelligent warning system based on historical data includes a database system 1, neural network prediction server 2 WEB server 4 receives the prediction request data of the user client); and

Examiner note: Examiner consider the typhoon data as the disaster related data. Under the broadest reasonable sense, Examiner also consider intelligent system with WEB server 4 inherits the wireless communication to receive prediction request data of the user client.
a server for predicting multiple disasters (see page 7- The neural network prediction server 2 processes historical data to obtain prediction data and stores it in the database system 1), the server being configured to:
receive the disaster-related information from a user including a type of disaster and regional information; (see page 7 -As shown in Figure 1, a typhoon and flood intelligent warning system based on historical data includes a database system 1, neural network prediction server 2 WEB server 4 receives the prediction request data of the user client see also page 11 Base map data -The electronic map data necessary for displaying the typhoon path was collected and processed. ①Basic electronic map: Including global latitude and longitude grid (interval between 1° and 5°), world administrative divisions, Chinese administrative division maps (including provincial boundaries, prefecture‐level cities or regions, counties or county‐level cities, provincial capital cities, and important coastal cities), railways, rivers, lakes.

Examiner note: Examiner consider regional related information of the typhoon as the disaster related information. 


determining a regional characteristics corresponding to the type of disaster and the regional information; (see page 11-12-②Remote sensing image: As a new method of data update, remote sensing has the characteristics of intuitive image, timely and abundant information. It mainly collected global TM satellite remote sensing images. The system implementation of this embodiment: 1. Typhoon and water regime data display the collected typhoon data, water regime data and forecast data will be built into a database, which will be displayed in a visual way with a geographic information system and displayed in an intuitive form. See also 1) Multi‐path display 2) Typhoon thematic map display and 3) Data display))



predict a spread of multiple disasters by integrating results of the disaster modeling, wherein each predicted disaster is caused by the type of disaster or by another of the predicted disasters. (See page 10- Typhoon and storm surge forecast data- A database will be established based on the predicted 24h typhoon data and typhoon water increase information calculated by the neural network for easy display and statistics. Divided into two tables for storage: Storage Table 1: The table named YubaoChaowei stores the water regime data and system forecast data during each typhoon, including the corresponding astronomical high tide, measured high tide and system forecasted typhoon water increase data. Storage table 2: The table named YubaoTaifeng stores the system's forecast information of 6‐hour, 12‐hour, and 24‐hour typhoon path during each typhoon, including north latitude, east longitude, central pressure, near‐central wind, wind speed, moving speed, and moving direction. 


Examiner note: Examiner consider the Storage table 2 YubaoTaifeng stores the forecast data of 6‐hour, 12‐hour, and 24‐hour typhoon path during each typhoon [corresponds to the predicting of the multiple typhoons path]. Under the broadest reasonable sense, the Examiner consider the neural network for predicting the each typhoon path by integrating the results of historical data [corresponds to the results of the disaster modeling].

transmit a result of prediction to the user terminal. (See page 6-7- the WEB server 4 receives the prediction request data of the user client, and displays the corresponding prediction result to the user in the form of WEB. The WEB server provides data display for users through JavaScript and HTML language.)

However, HU does not teach 

perform disaster modeling on each of the predicted disasters that make up the disaster-connection scenario.

In the related field of invention, Chou teaches 
generate a disaster-connection scenario including one or more predicted disasters by applying a regional characteristic and a causal connection between disasters to the disaster-related information;(see page 1397-1399 Section 4.1 Compound-disaster scenarios -During typhoon and flood scenario simulations, this study adopted rainfall rates of 350 mm/24 h, 450 mm/24 h, and 600 mm/24 h to identify flood areas with flood depths 30 and C50 cm. Additionally, eight earthquake events that could be caused by three faults surrounding Taipei City (i.e., the Ilan off-coast fault, the Shanchiao fault, and the Southern Taipei subduction zone) were integrated, generating 48 compound-disaster scenarios (Fig. 7).

    PNG
    media_image1.png
    587
    820
    media_image1.png
    Greyscale

Examiner note: NPL-1 also teaches disaster related information. Examiner consider rainfall/typhoon rate as the disaster related information and flood depth across the administrative district in Taipei City as the regional characteristic since it is based on floor depth for each administrative district.  And fig 7 shows the compound disaster scenarios by applying a regional characteristic and connection between disasters to the disaster-related information; 

performing disaster modeling on each of the predicted disasters that make up the disaster-connection scenario; (See page 1406-1410 Section 5.1 Data collection and fig 15-16 Compound-disaster scenarios encompassed 456 villages in Taipei’s 12 administrative districts, with a total of 21,888 scenario simulation data, which were subsequently used to establish the input–output data mining prediction 
    PNG
    media_image2.png
    764
    790
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intelligent early warning system for typhoon and flood as disclosed by HU to include generate a disaster-connection scenario including one or more predicted disasters by applying a regional characteristic and a causal connection between disasters to the disaster-related information and perform disaster modeling on each of the predicted disasters that make up the disaster-as taught by Chou in the system of HU in order the to predict the number of displaced people due to the disaster (such as debris flow, flood, earthquake and more) in the various administrative districts using compound –disaster scenarios and predictive modeling. Finally, conclusions and recommendations are provided for making disaster prevention and relief decisions simultaneously concerning earthquakes and flooding. (Abstract, Chou)


Regarding claim 14
HU further teaches wherein the server for predicting the multiple disasters comprises a database therein, the database storing the disaster-connection scenario and the results of the disaster modeling that are generated by the server for predicting the multiple disasters. (See page 7-As shown in Figure 1, a typhoon and flood intelligent warning system based on historical data includes a database system 1, neural network prediction server 2, WEBGIS graphic display system 3, and WEB for storing historical data, forecast data, and GIS base map data. Server 4. The neural network prediction server 2 processes historical data to obtain prediction data and stores it in the database system 1.The said database system includes historical typhoon and water regime data database, typhoon and storm surge prediction data database, and GIS base map data database. 
Examiner note:  Under the broadest reasonable sense, the examiner consider neural network prediction server 2 to predict the multiple typhoon path (or disaster) and stores the prediction data in the database system 1. Examiner consider GIS base map data base as the scenario history database (DB) storing a result of the disaster-connection scenario. . The result of disaster modeling that are generated by prediction neural network server 2 for predicting the multiple disasters using the typhoon and storm surge prediction data database.



.             Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over HU (PUB NO: CN-101634721-A) in view of Chou et al., (NPL-1 -“Integrating the geographic information system and predictive data mining techniques to model effects of compound disasters in Taipei”, 2014) hereinafter Chou and further in view of Hasesaka et al., (PUB NO: US 20130163603 A1), hereinafter Hasesaka.

Regarding claim 15
HU and Chou does not teach wherein a database, which stores the disaster-connection scenario and the results of the disaster modeling that are generated by the server for predicting the multiple disasters, is provided in an external organization that is capable of wired/wireless communication with the server for predicting the multiple disasters. 

In the related field of invention, Hasesaka teaches wherein a database, which stores the disaster-connection scenario and the results of the disaster modeling that are generated by the server for predicting the multiple disasters, is provided in an external organization that is capable of wired/wireless communication with the server for predicting the multiple disasters. (See ¶ 37-39 and fig 2-3- The communication system 1 is connected to an earthquake early warning system 4 and at least one user terminal 5. The communication system 1 is connected to an external network 6, such as an Internet protocol (IP) network, via a plurality of communication paths. Upon occurrence of an earthquake, the earthquake early warning system 4 predicts, for example, the focus of the earthquake, the magnitude of the earthquake, the seismic intensity, and the arrival time of the tremor, in each area, based on the observation data about the minor initial tremor (the P wave) of the earthquake, and transmits, as first disaster information, an earthquake early warning obtained based on the result of the prediction to the earthquake information notification apparatus 2. Also see ¶ 53 -the earthquake information notification apparatus 2 may be configured to include a receiving unit 21, a processing unit 22, a transmitting unit 23, a relay apparatus information database 24, a seismic intensity information database 25, and a service area identifier (SAI) information database 26.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of HU and Chou to include wherein a database, which stores the disaster-connection scenario and the results of the disaster modeling that are generated by the server for predicting the multiple disasters, is provided in an external organization that is capable of wired/wireless communication with the server for predicting the multiple disasters as taught by Hasesaka in the system of HU and Chou for switching a communication path based on disaster information which is used estimate the focuses of the earthquakes and the magnitudes of the earthquakes, and predict seismic intensities and the arrival times of tremors at the respective points on the basis of the results of the estimations. (Abstract and ¶ 003)




Conclusion

THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170161859 A1 BAUMGARTNER et al.,
Discussing the disaster management and financing system for forecasting the impact of disaster mitigation as well as and automated signaled and applied disaster financing and mitigation means based on location-dependent natural disaster impacts.
US 20040064255 A1   Egi
Discussing on estimating meteorological quantities based on a meteorological time-series model.

16.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PURSOTTAM GIRI/
 Examiner, Art Unit 2128      

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128